Title: To Thomas Jefferson from William Cabell, 17 March 1796
From: Cabell, William
To: Jefferson, Thomas


                    
                        Sir
                        Amherst March 17th. 1796.
                    
                    Doctor Robert H. Rose son of Colo. Hugh Rose deceased and Mr. John Rose son of Mr. Charles Rose having signified to me their intention of going to the S. Western territory, with a view of residing there, and also a wish of obtaining from you letters of introduction to gentlemen of your acquaintance in that quarter, I take the liberty of writing you a few lines on the occasion. I have been long acquainted with both of the young gentlemen. They have made so considerable a progress in science, are of such amiable characters, and possess in so eminent a degree the powers of being useful and agreeable members of society, that I venture to say they will be found every way deserving of all the respect and consideration which may be shewn them by the judicious of any community. Any services which you may render them by way of letters, will be considered as an obligation conferred on Sir, Yr. Obt. Servant.
                    
                        William Cabell
                    
                